IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. WR-78,309-01


EX PARTE EDGAR ORTIZ MARQUEZ, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. B-37,115-A IN THE 161ST DISTRICT COURT

FROM ECTOR COUNTY





 Per curiam.
 
O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of possession of
cocaine and sentenced to nine months' imprisonment.  He did not appeal his conviction.
	Applicant contends that trial counsel failed to advise him of the deportation consequences
of his guilty plea.  Padilla v. Kentucky, 559 U.S. 356 (2010).  The trial court has determined that trial
counsel's performance was deficient and Applicant was prejudiced.  Relief is granted.  The judgment
in cause number B-37,115 in the 161st District Court of Ector County is set aside, and Applicant is
remanded to the custody of the Sheriff of Ector County to answer the charges as set out in the
indictment.  The trial court shall issue any necessary bench warrant within 10 days after the mandate
of this Court issues.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.

Delivered: July 24, 2013
Do not publish